                                            Case 3:19-cv-05639-WHA Document 139 Filed 09/11/20 Page 1 of 4



                                       1   K. Lee Marshall (SBN 277092)
                                           Abigail Cotton (SBN 306121)
                                       2   BRYAN CAVE LEIGHTON PAISNER LLP
                                           Three Embarcadero Center, 7th Floor
                                       3   San Francisco, CA 94111-4078
                                           Telephone: (415) 675-3444
                                       4   klmarshall@bclplaw.com
                                           abby.cotton@bclplaw.com
                                       5
                                           David A. Roodman (appearance pro hac vice)
                                       6   Nick E. Williamson (appearance pro hac vice)
                                           BRYAN CAVE LEIGHTON PAISNER LLP
                                       7   One Metropolitan Square, 36th Floor
                                           St. Louis, MO 63102
                                       8   Telephone: (314) 259-2000
                                           daroodman@bclplaw.com
                                       9   nick.williamson@bclplaw.com

                                      10   Attorneys for Plaintiffs
                                           Fluidigm Corporation and Fluidigm Canada Inc.
                                      11
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12
   SAN FRANCISCO, CA 94111-4070




                                                                          UNITED STATES DISTRICT COURT
                                      13
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                      14
                                                                             SAN FRANCISCO DIVISION
                                      15

                                      16
                                           FLUIDIGM CORPORATION, a Delaware                Case No. 3:19-cv-05639-WHA
                                      17   corporation; and FLUIDIGM CANADA INC.,
                                           a foreign corporation,                          FLUIDIGM CORPORATION AND
                                      18                                                   FLUIDIGM CANADA, INC.’S NOTICE
                                                            Plaintiffs,                    OF PARTIAL WITHDRAWAL OF
                                      19
                                                  v.                                       THEIR MOTION TO MODIFY
                                      20                                                   SCHEDULING ORDER AND FOR
                                           IONPATH, INC., a Delaware corporation,          LEAVE TO FILE THIRD AMENDED
                                      21                                                   COMPLAINT (DE 134)
                                                            Defendant.
                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                             FLUIDIGM CORPORATION AND FLUIDIGM CANADA, INC.’S
                                                NOTICE OF PARTIAL WITHDRAWAL OF THEIR MOTION TO MODIFY SCHEDULING ORDER
                                                           AND FOR LEAVE TO FILE THIRD AMENDED COMPLAINT (DE 134)
                                            Case 3:19-cv-05639-WHA Document 139 Filed 09/11/20 Page 2 of 4



                                       1          Pursuant to Civil Local Rule 7-7(e), Plaintiffs Fluidigm Corporation and Fluidigm Canada

                                       2   Inc. (collectively “Fluidigm”) submit this Notice of Partial Withdrawal as to portions of

                                       3   Fluidigm’s Motion to Modify Scheduling Order and for Leave to File Third Amended Complaint

                                       4   (the “Motion to Amend,” DE 134).

                                       5          After undertaking further investigation, Fluidigm withdraws its Motion to Amend to the

                                       6   extent it seeks to add a claim for breach of contract. As a result, Fluidigm specifically withdraws

                                       7   the following portions of its Motion to Amend:

                                       8

                                       9               Page(s)/Line(s)                                       Portion
                                            Page 1, lines 23-28                      “(1) breach of contract …” to “…third parties, and (2)”
                                      10
                                            Page 2, line 13                          “breach of contract and”
                                      11
                                            Page 2, lines 14-15                      “IONpath purchased …” to
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12                                             “… the Fluidigm Ts&Cs”
   SAN FRANCISCO, CA 94111-4070




                                      13    Page 2, line 20                          “also”
                                            Page 4, line 18                          “Both of”
                                      14
                                            Page 4, line 20 through Page 5 line 1    “In purchasing …” to
                                      15                                             “… Proposed Compl., ¶¶ 66-67].”
                                      16    Page 5, footnote 4                       [entire footnote]

                                      17    Page 5, lines 5-7                        “In other words …” to “… services to BMS.”
                                            Page 5, line 8                           “also”
                                      18
                                            Page 9, line 25                          “two”
                                      19
                                            Page 11, line 4                          “IONpath’s breach of Fluidigm’s Ts&Cs and”
                                      20    Page 11, line 19                         “breach of contract and”
                                      21    Page 11, line 23 through Page 12,        “‘The elements of …” to
                                            line 12                                  “… from Fluidigm. [Id. at ¶¶ 132-133].”
                                      22

                                      23          //
                                      24          //
                                      25          //
                                      26          //
                                      27          //
                                      28
                                                                                              1
                                                              FLUIDIGM CORPORATION AND FLUIDIGM CANADA, INC.’S
                                                 NOTICE OF PARTIAL WITHDRAWAL OF THEIR MOTION TO MODIFY SCHEDULING ORDER
                                                            AND FOR LEAVE TO FILE THIRD AMENDED COMPLAINT (DE 134)
                                               Case 3:19-cv-05639-WHA Document 139 Filed 09/11/20 Page 3 of 4



                                       1             Additionally, Fluidigm withdraws material from the following paragraphs from its

                                       2   [Proposed] Third Amended Complaint (DE 134-3):

                                       3

                                       4                     Paragraphs                                        Portion
                                               Paragraph 1                             “, and breach of contract”
                                       5
                                               Paragraph 10                            “, and breach of contract”
                                       6
                                               Paragraph 14                            “and breach of contract”
                                       7       Paragraph 16                            “, and breach of contract”
                                       8       Paragraph 66                            “, and specifically incorporated …” to
                                                                                       “… subject to the 1st Ts&Cs”
                                       9
                                               Paragraph 68                            “, in violation of the terms of the 1st Ts&Cs.”
                                      10
                                               Count 11                                [entire paragraphs]
                                      11       spanning Paragraphs 126-134
                                               Prayer for Relief ¶ K                   [entire paragraph]
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      12
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      13             Attached as Exhibit 1 to the Declaration of K. Lee Marshall in support of this Notice of

                                      14   Partial Withdrawal (“Marshall Decl.”) is a revised copy of the [Proposed] Third Amended

                                      15   Complaint for Patent Infringement and Intentional Interference with Contractual Relations with

                                      16   the above-identified portions removed. Attached as Exhibit 2 to the Marshall Decl. is a redline

                                      17   showing the changes from the [Proposed] Third Amended Complaint as-filed to Exhibit 1.

                                      18
                                           Dated: September 11, 2020                      Nick Williamson
                                      19                                                  BRYAN CAVE LEIGHTON PAISNER LLP

                                      20

                                      21
                                                                                          By:    /s/ Nick Williamson
                                      22                                                          Nick Williamson

                                      23                                                          Attorneys for Fluidigm Corporation
                                                                                                  and Fluidigm Canada Inc.
                                      24

                                      25

                                      26

                                      27   1
                                             As Fluidigm is withdrawing various paragraphs and its Proposed Count 1, it has also
                                      28   renumbered the remaining paragraphs and Counts as appropriate.
                                                                                         2
                                                                FLUIDIGM CORPORATION AND FLUIDIGM CANADA, INC.’S
                                                   NOTICE OF PARTIAL WITHDRAWAL OF THEIR MOTION TO MODIFY SCHEDULING ORDER
                                                              AND FOR LEAVE TO FILE THIRD AMENDED COMPLAINT (DE 134)
                                            Case 3:19-cv-05639-WHA Document 139 Filed 09/11/20 Page 4 of 4



                                       1                                     CERTIFICATE OF SERVICE
                                       2          I hereby certify that on September 11, 2020, I electronically filed the above document
                                       3   with the Clerk of the Court using CM/ECF which will send electronic notification of such filing
                                       4   to all registered counsel.

                                       5

                                       6

                                       7                  /s/ Nick Williamson

                                       8                   Nick Williamson

                                       9

                                      10

                                      11
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      12
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                           3
                                                              FLUIDIGM CORPORATION AND FLUIDIGM CANADA, INC.’S
                                                 NOTICE OF PARTIAL WITHDRAWAL OF THEIR MOTION TO MODIFY SCHEDULING ORDER
                                                            AND FOR LEAVE TO FILE THIRD AMENDED COMPLAINT (DE 134)
